DETAILED ACTION
This communication is in response to the application filed 8/29/19 in which claims 1-20 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/29/19 and 9/21/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 9, 10, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: machine learning module, narrative module, evaluation engine, rules-based module in claims 11-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 4, 5, 7, 11, 14, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Balluru (US 9,311,301 B1; patented Apr. 12, 2016) in view of Nie (US 2011/0251984 A1; published Oct. 13, 2011).
Regarding claim 1, Balluru discloses [a] computer-implemented method for performing entity resolution in a data processing system comprising a processing device and a memory comprising instructions which are executed by the processing device, the method comprising: (see Figure 9 (illustrating a computer with processor and memory with instructions))
receiving a data set comprising first entity features describing a first entity and second entity features describing a second entity; (see column 8, lines 4-14 (text-related data including documents, messages, metadata, or other structured or unstructured data sources include one or more proper nouns))
generating a synthesized data set from the first entity features and the second entity features, the synthesized data set comprising similarity ratings for each entity feature of the first and second entity features, the similarity ratings between the first entity and the second entity collectively being a relationship marker; (see column 10, line 59 – column 11, line 7 (cosine similarity function is used to compute the similarity between two vectors, which involves computing the dot product of two vectors and dividing the result by the product of the lengths of the two vectors)).
Balluru teaches a coreference resolution process in which mentions of entities extracted from a body of text are grouped such that two mentions belong to the same cluster if they refer to the same entity. See column 8, line 62 – column 9, line 12. Balluru also teaches employing confidence scores to filter high-confidence entity resolutions. Yet, Balluru does not expressly disclose determine one or more distances by performing a clustering analysis on the similarity ratings, the one or more distances being measured from the relationship marker to one or more clusters associated with known relationships between entities; generating a narrative output based on the one or more distances, the narrative output comprising: at least one identified relationship between the first entity and the second entity, and a confidence score; and providing the narrative output to a user interface. However, Nie teaches clustering relationship tuples extracted from a corpus of documents and outputting the relationship information in a graphical user interface such when a user places a cursor over an edge specific relationship information is displayed, e.g., “NBA Players.” See paragraphs 19-23 and 39-41. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Balluru to generate and output relationship information based on the entities extracted. Doing so would enable easily understanding the relationships of extracted entities. 
Claims 11 and 20 are system and CRM claims corresponding to claim 1 and are similarly rejected.

Regarding claim 4, Balluru, in view of Nie, discloses the invention of claim 1 as discussed above. Balluru further discloses wherein the confidence score is a probability that the relationship marker belongs in a given cluster associated with a known relationship between entities (see column 8, line 62 – column 9, line 12 (Balluru teaches a coreference resolution process in which mentions of entities extracted from a body of text are grouped such that two mentions belong to the same cluster if they refer to the same entity)).
Claim 14 is a system claim corresponding to claim 4 and is similarly rejected.

Regarding claim 5, Balluru, in view of Nie, discloses the invention of claim 4 as discussed above. Balluru does not expressly disclose wherein the at least one identified relationship comprises at least two identified relationships and the confidence scores are probabilities that each identified relationship is correct. However, Nie teaches clustering relationship tuples extracted from a corpus of documents and outputting the relationship information in a graphical user interface such when a user places a cursor over an edge specific relationship information is displayed, e.g., “NBA Players.” See paragraphs 19-23 and 39-41. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Balluru to generate and output relationship information based on the entities extracted. Doing so would enable easily understanding the relationships of extracted entities.
Claim 15 is a system claim corresponding to claim 5 and is similarly rejected.

Regarding claim 7, Balluru, in view of Nie, discloses the invention of claim 1 as discussed above. Balluru further discloses wherein the at least one identified relationship comprises same person and different person as options (see column 4, lines 31-42).

Regarding claim 18, Balluru, in view of Nie, discloses the invention of claim 11 as discussed above. Balluru further discloses a rules-based module configured to select entities from the plurality of candidate entities for providing to the machine learning module (see column 9, lines 13-40).

Regarding claim 19, Balluru, in view of Nie, discloses the invention of claim 18 as discussed above. Balluru further discloses wherein the rules-based module is configured to select the entities based on records of entities that include matches to an unknown entity (see column 9, lines 13-40).

Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Balluru and Nie as applied to claims 1 and 11 above, and further in view of Vasudevan (US 2019/0213273 A1; published Jul. 11, 2019).
Regarding claim 2, Balluru, in view of Nie, discloses the invention of claim 1 as discussed above. Balluru teaches using feature vectors and computing similarity as a dot product, and reducing the dimensionality of entity resolution in large scale corpuses containing a large number of instances or mentions of entities, for example, a large number of documents that each includes many names of particular real-world individuals. See column 11, lines 28 – 57 and column 13, lines 8-29. Yet, Balluru does not specifically disclose wherein the synthesized data set is a pairwise distance matrix comprising the similarity ratings. However, Vasudevan teaches a method of recommending exemplars of an unlabeled data set by selecting the similar exemplars from a pairwise distance matrix. See paragraph 82. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Balluru to select entities from the corpuses based on a pairwise distance matrix. Doing so would enable providing the most similar exemplars within a cluster. 
Claim 12 is a system claim corresponding to claim 2 and is similarly rejected.

Regarding claim 3, Balluru, in view of Nie, discloses the invention of claim 2 as discussed above. Balluru further discloses wherein the confidence score is a measure of how close the relationship marker is to a given cluster associated with a known relationship between entities (see column 8, line 62 – column 9, line 12 (Balluru teaches a coreference resolution process in which mentions of entities extracted from a body of text are grouped such that two mentions belong to the same cluster if they refer to the same entity)).
Claim 13 is a system claim corresponding to claim 3 and is similarly rejected.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Balluru and Nie as applied to claim 1 above, and further in view of McGrew (US 2009/0106242 A1; published Apr. 23, 2009).
Regarding claim 6, Balluru, in view of Nie, discloses the invention of claim 1 as discussed above. Although Balluru teaches entity resolution of personal names, Balluru does not expressly disclose wherein the first entity features and second entity features comprise at least social security number, first name, last name, and address. However, McGrew teaches entity resolution of individuals may include distinguishing entities based on first, last names, social security numbers, and addresses. See paragraph 79. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Balluru to include other features relevant to entity resolution at least because doing so would enable distinguishing individuals that share the same first name. McGrew, paragraph 3.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Balluru and Nie as applied to claim 1 above, and further in view of Woytowitz (US 2012/0197862 A1; published Aug. 2, 2012).
Regarding claim 8, Balluru, in view of Nie, discloses the invention of claim 1 as discussed above. Balluru does not disclose wherein the at least one identified relationship comprises a relationship identifier for identifying a relationship when the first entity and the second entity are different people, the relationship identifier comprising at least spouses, parent/child, siblings, and unrelated/same household as options. However, Woytowitz teaches disambiguating spouses, siblings, parents, etc. See paragraph 14. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Balluru to use the entity resolution for disambiguating people that share the same names, at least because doing so would enable determining existing relationships between referenced entities based on the fact that two entities are mentioned together in a particular field of a structured electronic document. Woytowitz.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHID K KHAN/Examiner, Art Unit 2178